UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6965



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRACY DEMONT HUMPHRIES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CR-91-153-G, CA-95-575-2)


Submitted:   January 13, 1998             Decided:   January 26, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tracy Demont Humphries, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. United
States   v.   Humphries,   Nos.   CR-91-153-G;   CA-95-575-2   (M.D.N.C.

June 5, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568

(U.S. June 23, 1997) (No. 96-6298). Appellant's motion for appoint-

ment of counsel is denied. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                               AFFIRMED




                                    2